              Case 2:20-cv-00203-RJB Document 11 Filed 02/26/20 Page 1 of 6



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9      UNITED STATES OF AMERICA,                            CASE NO. 2:20-cv-00203-RJB

10                                 Plaintiff,
               v.                                            ORDER REGARDING
                                                             INITIAL DISCLOSURES,
11
        KING COUNTY, WASHINGTON, and                         JOINT STATUS REPORT,
        DOW CONSTANTINE, in his official                     AND EARLY
12                                                           SETTLEMENT
        capacity as King County Executive,
13
                                   Defendants.
14

15
                                  I. INITIAL SCHEDULING DATES
16
            The Court sets the following dates for initial disclosure and submission of the Joint Status
17
     Report and Discovery Plan:
18
            Deadline for FRCP 26(f) Conference:                          March 27, 2020
19
            Initial Disclosures Pursuant to FRCP 26(a)(1):               April 3, 2020
20
            Combined Joint Status Report and Discovery                   April 17, 2020
21          Plan as Required by FRCP 26(f)
            and Local Civil Rule 26(f):
22
            The deadlines above may be extended only by the Court. Any request for an extension
23
     should be made by telephone to Tyler Campbell, Courtroom Deputy, at (253) 882−3822. If
24


     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY SETTLEMENT - 1
                 Case 2:20-cv-00203-RJB Document 11 Filed 02/26/20 Page 2 of 6



 1   Defendants have appeared, the parties are directed to meet and to confer before contacting the

 2   Court to request an extension.

 3          If this case involves claims which are exempt from the requirements of FRCP 26(a) and

 4   26(f), please notify Tyler Campbell, Courtroom Deputy, by telephone at (253) 882−3822.

 5          The parties are encouraged to meet and confer regarding scheduling and proposed

 6   changes to the usual content of the Joint Status Report.

 7
                         II. JOINT STATUS REPORT & DISCOVERY PLAN
 8
            All counsel and any pro se parties are directed to confer and provide the Court with a
 9
     combined Joint Status Report and Discovery Plan (the "Report") by April 17, 2020. This
10
     conference shall be by direct and personal communication, whether that be a face−to−face
11
     meeting or a telephonic conference. The Report will be used in setting a schedule for the prompt
12
     completion of the case. It must contain the following information by corresponding paragraph
13
     numbers:
14
     .      1.       A statement of the nature and complexity of the case.
15
            2.       A proposed deadline for the joining of additional parties.
16
            3.       The parties have the right to consent to assignment of this case to a full time
17
     United States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule MJR 13 to
18
     conduct all proceedings. The Western District of Washington assigns a wide range of cases to
19
     Magistrate Judges. The Magistrate Judges of this district thus have significant experience in all
20
     types of civil matters filed in our court. Additional information about our district's Magistrate
21
     Judges can be found at www.wawd.uscourts.gov. The parties should indicate whether they agree
22
     that the Honorable Mary Alice Theiler may conduct all proceedings including trial and the entry
23
     of judgment. When responding to this question, the parties should only respond "yes" or "no".
24


     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY SETTLEMENT - 2
                    Case 2:20-cv-00203-RJB Document 11 Filed 02/26/20 Page 3 of 6



 1   Individual party responses should not be provided. A "yes" response should be indicated only if

 2   parties consent. Otherwise, a "no" response should be provided.

 3             4.       A discovery plan that states, by corresponding paragraph letters (A, B, etc.),

 4   the parties' views and proposals on all items in Fed. R. Civ. P. 26(f)(3), which

 5   includes the following topics:

 6                      (A) initial disclosures;

 7                      (B) subjects, timing, and potential phasing of discovery;

 8                      (C) electronically stored information;

 9                      (D) privilege issues;

10                      (E) proposed limitations on discovery; and

11                      (F) the need for any discovery related orders.

12             5.       The parties' views, proposals, and agreements, by corresponding paragraph letters

13   (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes the following

14   topics:            (A) prompt case resolution;

15                      (B) alternative dispute resolution;

16                      (C) related cases;

17                      (D) discovery management;

18                      (E) anticipated discovery sought;

19                      (F) phasing motions;

20                      (G) preservation of discoverable information;

21                      (H) privilege issues;

22                      (I) Model Protocol for Discovery of ESI; and;

23                      (J) alternatives to Model Protocol.

24


     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY SETTLEMENT - 3
                  Case 2:20-cv-00203-RJB Document 11 Filed 02/26/20 Page 4 of 6



 1           6.       The date by which discovery can be completed.

 2           7.       Whether the case should be bifurcated by trying the liability issues before the

 3   damages issues, or bifurcated in any other way.

 4           8.       Whether the pretrial statements and pretrial order called for by Local Civil Rules

 5   16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the sake of

 6   economy.

 7           9.       Any other suggestions for shortening or simplifying the case.

 8           10.      The date the case will be ready for trial. The Court expects that this case will be

 9   ready for trial within 90 days after filing the Joint Status Report and Discovery Plan.

10           11.      Whether the trial will be jury or non−jury.

11           12.      The number of trial days required.

12           13.      The names, addresses, and telephone numbers of all trial counsel.

13           14.      The dates on which the trial counsel may have complications to be considered in

14   setting a trial date.

15           15.      If, on the due date of the Report, all defendant(s) or respondent(s) have not been

16   served, counsel for the plaintiff shall advise the Court when service will be effected, why it was

17   not made earlier, and shall provide a proposed schedule for the required FRCP 26(f) conference

18   and FRCP 26(a) initial disclosures.

19           16.      Whether any party wishes a scheduling conference before the Court enters a

20   scheduling order in the case.

21           17.      List the date(s) that each and every nongovernmental corporate party filed its

22   disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1.

23

24


     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY SETTLEMENT - 4
               Case 2:20-cv-00203-RJB Document 11 Filed 02/26/20 Page 5 of 6



 1           If the parties are unable to agree to any part of the Report, they may answer in separate

 2   paragraphs. No separate reports are to be filed. If the parties wish to have a status conference

 3   with the Court at any time during the pendency of this action, they should notify Tyler Campbell

 4   by telephone at (253) 882−3822.

 5                                III. PLAINTIFF'S RESPONSIBILITY

 6           This Order is issued at the outset of the case, and a copy is sent by the clerk to counsel for

 7   plaintiff (or plaintiff, if pro se) and any defendants who have appeared. Plaintiff's counsel (or

 8   plaintiff, if pro se) is directed to serve copies of this Order on all parties who appear after this

 9   Order is filed. Such service shall be accomplished within ten (10) days after each appearance.

10   Plaintiff's counsel (or plaintiff, if pro se) will be responsible for starting the communications

11   needed to comply with this Order.

12                     IV. JUDGE SPECIFIC PROCEDURAL INFORMATION

13           All counsel and unrepresented parties should review Judge Bryan's web page for

14   procedural information applicable to cases before Judge Bryan. The judges' web pages, in

15   addition to the Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

16   forms, instruction sheets, and General Orders, can be found on the Court's website at

17   www.wawd.uscourts.gov.

18
               V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION
19
             If settlement is achieved, counsel shall immediately notify Tyler Campbell, Courtroom
20
     Deputy, at (253) 882−3822.
21
     /
22
     /
23

24


     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY SETTLEMENT - 5
              Case 2:20-cv-00203-RJB Document 11 Filed 02/26/20 Page 6 of 6



 1          The parties are responsible for complying with the terms of this Order. The Court may

 2   impose sanctions on any party who fails to comply fully with this Order.

 3          DATED: This 26th day of February, 2020.

 4                                        s/ Robert J. Bryan

 5                                        Robert J. Bryan
                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY SETTLEMENT - 6
